DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 15 November 2022. 
Claims 1-4, 6, 7, 15-22, and 22 were amended. Claims 1-7 and 15-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation.” Applicant’s remarks identify [0069] as support for the identified limitation, with applicant’s original emphasis:

    PNG
    media_image1.png
    439
    471
    media_image1.png
    Greyscale


However, the above disclosure does not appear to suggest that the second probability distribution is “based on” the first summation. The plain and ordinary meaning of “based on” refers to the use of or reliance upon. While the term njk would appear to be associated with a second probability distribution (e.g., either the probability distribution associated with the distribution of samples into covariate groups or the probability distribution associated with the distribution of samples into treatment groups, per [0069]), nothing here suggests that this probability distribution is itself using or reliant upon the first summation. More specifically, the second summation being associated with a second distribution (for example, the distribution of samples into treatment groups) and the second summation being based on a first summation, where the first summation is associated with a first distribution (for example, the distribution of samples into covariate groups) does not make the second distribution based on the first summation. In other words A is associated with A’ and B is associated with B’, where A is based on B. But this relationship does not indicate that A’ is “based on” B. As such, this disclosure does not appear to support the identified limitation. The remainder of the original disclosure does not appear to support the identified limitation. 	Because the original disclosure does not appear to support a nonoriginal limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 15 and 21 are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15, which is representative of claims 1 and 21, recites in part, cause transmission of a request to retrieve campaign data of an advertisement campaign from a results database, the campaign data generated based on respective allocations of computing resources to treatment groups associated with the advertisement campaign; segregate a data structure of the campaign data into treatment groups and covariate groups, the data structure to include an index of sales associated with the advertisement campaign, ones of the treatment groups to have respective allocations of computing resources; determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups; determine a first summation associated with a first probability distribution, the first summation based on the first balancing factor, the first probability distribution associated with the covariate groups; determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation; determine an entropy based on the first summation and the second summation, the entropy to reduce a bias associated with the covariate groups; determine a first balanced weight for a first sale of the index of sales based on (a) the first balancing factor and (b) a first sampling weight of the first sale, the first sale associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first sale associated with a first response; determine a first aggregate response of the first treatment group based on a sum of products of (1) a first set of balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights to include the first balanced weight, the first set of responses to include the first response, the first treatment group to include an online advertisement with first online graphics; and modify the respective allocations of computing resources allocation to the advertisement campaign to reduce computing resource waste, the modification to include one or more changes to ones of the respective allocations of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of the respective allocations of computing resources to cause change of the first online graphics of the online advertisement to second online graphics of the online advertisement. These limitations describe a concept of applying entropy balancing analysis to online advertising efficacy data to determine whether the change an image associated with an advertising campaign. That concept plainly is an example of a marketing or advertising activity, and as such the claims are determined to set forth a method of organizing human activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. Claim 15 recites the additional element a computer readable storage medium which causes a processor to perform the steps of the abstract idea. Claims 1 recites an apparatus comprising circuitry elements which implement the steps of the abstract idea, and 21 recites the additional elements which may be interpreted as processing devices which implement the steps of the abstract idea. These additional elements are recited at a high level of generality, and may be interpreted as including a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of causing transmission of information via a computer network. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element, individually and in combination with the prior computing additional elements, only generally links the abstract idea to a technological environment involving networked computing devices. There are no further additional elements. As such, the additional elements, individually and in combination, do not do not integrate the abstract idea into a practical application. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of causing transmission of information via a computer network. However, per MPEP 2106, the courts have recognized transmitting data over a network to be a conventional computer function. As such, this additional element, individually and in combination with the prior computing additional elements, does not amount to significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-7, 16-20, and 22-27 further narrow the abstract idea. Dependent claims 2-7, 16-20, and 22-27 do not recite any further additional elements. The prior identified additional elements do not integrate the narrowed abstract ideas into a practical application, and the prior identified additional elements continue to fail to amount to significantly more than the narrowed abstract idea. Thus the dependent claims continue to be directed to an abstract idea without including additional elements that amount to significantly more than the abstract idea. Therefore the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hainmueller (Entropy Balancing for Causal Effects: A Multivariate Reweighting Method to Produce Balanced Samples in Observational Studies) in view of Kitts (US 2014/0100945 A1), Leonard et al. (US 2010/0138285 A1), and Kim et al. (US 2017/0323326 A1). 

Regarding Claim 1, 15, and 21: Hainmueller discloses:
retrieve data of a campaign from a results database, the data generated based on respective allocations of resources to treatment groups associated with a campaign; segregate a data structure of the treatment data into covariate groups, the data structure to include an index of effect associated with a campaign; segregate the data structure into the treatment groups

    PNG
    media_image2.png
    190
    565
    media_image2.png
    Greyscale

(See at least Page 3)
determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups; determine a first summation associated with a first probability distribution, the first summation based on the first balancing factor, the first probability distribution associated with the covariate groups; determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation; and determine an entropy based on the first summation and the second summation, the entropy to reduce a bias associated with the covariate groups; determine a first balanced weight for a first effect of the index of effects based on (a) the first balancing factor and (b) a first sampling weight of the first effect, the first effect associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first effect associated with a first response:

    PNG
    media_image3.png
    428
    576
    media_image3.png
    Greyscale

(See at least Page 6)

    PNG
    media_image4.png
    245
    569
    media_image4.png
    Greyscale

(See at least Page 7)
	Examiner’s note: One of ordinary skill in the art would understand the term H(w) to be an entropy. Also: Examiner’s note: Note that the BRI of “treatment group” includes both control groups and groups receiving intervention or “treatment”. This interpretation is consistent with the specification, which states “the data structure 300 includes sales associated with three treatment groups, namely the control group ("CONTROL"), the first treatment group 102A ("T1") and the second treatment group 102B ("T2") [0035]). Also: Examiner’s note: one of ordinary skill in the art would recognize the summation of equation 2 to be associated with the probability distribution of the control groups, and the summation of equation 3 to be associated with the probability distribution of the treatment groups. 
determine a first aggregate response to the first treatment group based on a sum of products of (1) a first set balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights to include the first balanced weight, the first set of balanced weights including the first balanced weight, the first set of responses to include the first response:

    PNG
    media_image5.png
    376
    569
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    16
    252
    media_image6.png
    Greyscale

(See at least Pages 3 and 4)
 	
    PNG
    media_image7.png
    129
    564
    media_image7.png
    Greyscale

	(See at least Page 6)
Examiner’s Note: As indicated by the excerpt from Page 2, Yi is the outcome of the ith unit. 

Hainmueller does not appear to explicitly disclose an apparatus including circuitry or a non-transitory computer readable medium implementing the techniques disclosed. 
Kitts teaches an apparatus including circuitry and a non-transitory computer readable medium ([0247-[0249]) for implementing a set of instructions. 
	Hainmueller provides a system of equations for balancing covariate group weight based on entropy maximization, upon which the claimed invention’s computer implementation of such can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of using computers to implement algorithms. One of ordinary skill in the art could have trivially applied the algorithm of Hainmueller with the computer of Kitts. Further, one of ordinary skill in the art would have recognized that the application of Hainmueller with the computer of Kitts would allow the computations of Hainmueller to be completed much quicker. As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and the teachings of Kitts.

Hainmueller does not appear to disclose sales associated with an advertisement campaign. 
Kitts teaches sales associated with an advertisement campaign (In one embodiment, an advertising (ad) campaign may be tracked in real-time using treatment groups and control groups to determine the effects of the advertising campaign. An experimental advertisement campaign (also referred to as a local ad campaign) may be introduced to a treatment group. The experimental advertisement campaign may run simultaneously with an existing advertising campaign (e.g., a national advertising campaign) in the treatment group. A control group, by contrast, may run only the existing advertising campaign. The demographics (e.g., the ages, nationalities, income levels, education levels, etc.) of the people in the treatment group and the people in the control group may be similar to each other (e.g., the variation in the demographics of the two groups may be within a certain threshold). In addition, the demographics of both the experimental region and the control region may be similar to the demographics of a larger region (e.g., a state, a country, etc.) to which the advertising campaign is applied. Alternatively, demographics between groups and/or regions may vary, but be applied to a model that accounts for such variations. See at least [0010]. Also: By measuring the change in sales or conversions that occur in the treatment groups when compared to the control groups, the effect of the experimental advertising campaign on sales within the treatment groups may be calculated. See at least [0011]) and receiving campaign data of an advertisement campaign from a results database, the campaign data generated based on respective allocations of computing resources to treatment groups associated with the advertisement campaign (
As demonstrated by Kitts, the prior art already knew of advertising campaign “treatments” evaluated based on subsequent sales data, upon which the claimed invention’s use of entropy maximization to balance covariate group weight can be seen as an improvement. However, Hainmueller demonstrates that the prior art already had techniques for balancing covariate group weight based on entropy maximization. One of ordinary skill could have easily applied the techniques of Hainmueller to the advertisement treatments of Kitts. One of ordinary skill in the art would have recognized that such an application of Hainmueller would have better allowed advertisers to better estimate the population average treatment effect of an advertisement campaign (Hainmueller, Page 6). As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and the teachings of Kitts. 

Hainmueller does not appear to disclose performing a modification of the respective allocations of computing resources to the advertisement campaign to reduce computing resource waste, the modification to include one or more changes to ones of the respective allocations of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of the respective allocations of computing resources to cause change of the first advertisement to second advertisement.  
Kitts teaches performing a modification of the respective allocations of computing resources to the advertisement campaign to reduce computing resource waste, the modification to include one or more changes to ones of the respective allocations of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of the respective allocations of computing resources to cause change of the first advertisement to second advertisement (methods may automatically determine if the performance of an existing advertising campaign is below one or more performance goals and may adjust advertising media. See at least [0044]. Also: processing logic may adjust the media concentration (e.g., the amount of TV advertisements, also known as the advertising weight) in areas where the change in sales does not meet a threshold for statistical significance. See at least [0134]. Also: processing logic identifies an adjustment to the first advertisement campaign that will cause the one or more sales metrics to more closely meet the one or more sales goals. For example, if a sales goal is to have 100 sales of a product, and only 55 products have been sold, the processing logic may determine that the advertisement weight of the first advertisement campaign should be adjusted (e.g., the advertisement weight or concentration should be increased to generate more impressions which may result in more sales). At block 1720, processing logic performs the adjustment to optimize the first advertisement campaign (e.g., to cause the one or more sales metrics to change such that they are closer to the one or sales goals). See at least [0239]. Also: In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result.  See at least [0241]). 
Hainmueller and Kitts suggests using computer implemented entropy balancing to determine an effectiveness of an advertisement campaign treatment, upon which the claimed invention’s modification of an advertisement can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of modifying advertisements of advertising campaigns. One of ordinary skill in the art could have easily applied the techniques of Kitts to the combination of Hainmueller and Kitts. Further, one of ordinary skill in the art would have been extremely motivated to do so, because the purpose behind producing accurate advertisement effectiveness data is to better implement advertisement campaigns. As such, the application of Kitts would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and the teachings of Kitts. 

Hainmueller does not appear to disclose the modifying of an online advertisement from a first online graphic to a second online graphic.  
Leonard teaches the modification of the respective allocations of computing resources to cause change of the first online graphics of the online advertisement to second online graphics of the online advertisement (FIG. 4 includes a set of media content design variations according to an illustrative embodiment of the invention. Designs 402, 404, 406, and 408 illustrate how media content may be configured using templates and media content selected by business rules. By employing business rules, different media content may be selected for the design. Media content may be selected using rules 334 and/or scene definition 336 using marketing optimizer 318 or marketing optimizer 210. Media player 316 and/or graphics engine 218 may use content 332 and API definition 330 to present the tailored media content (e.g., targeted advertisement). For instance, a template for a background and item may be defined to create varying combinations. The template may combine a background image with a product image in the foreground. Rules 334 may dictate when certain combinations are suitable. Different backgrounds may be interchangeable based on the business rule applied. For example, a more colorful background image may be used (as compared to a less colorful background) if a sensors detects that it is likely that the device is being used by a child (based on the height of the person). Other kinds of suitable business rules may dictate the selection of media content to be used for the template. See at least [0062]. Also: As an illustration, designs 402, 404, 406 and 408 are generated with a template, two background images and two items. Depending on the business rules, the background image may change while the item in the foreground remains the same, as illustrated in designs 402 and 404. Also, the foreground item may also change while the background remains the same, as illustrated in designs 404 and 408 (illustrated in design 402 and 406 as well). Separate rules may independently or dependently dictate which background image or item may be chosen for a particular advertisement. See at least [0063]). 
Hainmueller and Kitts suggest a system for determining the effectiveness of an advertisement campaign treatment and modifying the advertisements, which differs in part from the claimed invention by the substitution of Kitt’s parameter modification for a modification of an online graphic of the advertisement. However, Leonard demonstrates that the prior art already knew of modifying the graphic associated with an online advertisement to better provide content to users. One of ordinary skill in the art could have trivially substituted the graphic modification of Leonard into the system of Hainmueller and Kitts. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could evaluate the treatment effects of an advertisement campaign and use that evaluation to select a superior advertisement image to provide to consumers. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and the teachings of Kitts and Leonard. 

	Hainmueller does not appear to disclose transmitting an electronic request via a computer network to retrieve campaign data of an advertisement campaign from a results database
	Kim teaches transmitting an electronic request via a computer network to retrieve campaign data of an advertisement campaign from a results database (In some implementations, the management computing entity 100 may provide a request for performance data to the advertisement management system 406. In some implementations, the advertisement management system 406 may provide advertisement performance data associated with particular advertisements. For example, the advertisement management system 406 may provide data indicative of the number of times a particular advertisement was presented to users. The advertisement management system 406 may also provide data indicative of conversions or the number of users that, for example, made a purchase after viewing the particular advertisement. Further, the advertisement management system 406 may provide data indicative of the revenue associated with a particular advertisement. See at least [0046] and Fig. 4). 
	Hainmueller, Kitts, and Leonard suggest a system for analyzing advertisement campaign data to modify an advertisement campaign, upon which the claimed invention’s request for advertisement data can be seen as an improvement. However, Kim demonstrates that the prior art already knew of sending a request for advertisement campaign data over a network. One of ordinary skill in the art could have trivially applied the techniques of Kim to the system of Hainmueller, Kitts, and Leonard. Further, one of ordinary skill in the art would have recognized that such an application of Kim would have allowed the system to proactively act to receive the data necessary for its analysis. As such, the application of Kim and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and teachings of Kitts, Leonard, and Kim. 

Regarding Claim 2, 16, and 22: Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. Additionally, Kim teaches wherein the network interface circuitry is to retrieve the data structure from the results database, the results database associated with an advertisement provider, the advertisement provider associated with the advertisement campaign (In some implementations, the management computing entity 100 may provide a request for performance data to the advertisement management system 406. In some implementations, the advertisement management system 406 may provide advertisement performance data associated with particular advertisements. For example, the advertisement management system 406 may provide data indicative of the number of times a particular advertisement was presented to users. The advertisement management system 406 may also provide data indicative of conversions or the number of users that, for example, made a purchase after viewing the particular advertisement. Further, the advertisement management system 406 may provide data indicative of the revenue associated with a particular advertisement. See at least [0046] and Fig. 4). The motivation to combine Hainmueller, Kitts, Leonard, and Kim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3, 17, and 23: Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. Additionally, Hainmueller discloses determine a second balancing factor for a second covariate group of the covariate groups based on a geometric mean of a second subset of the treatment groups associated with the covariate groups; and determine a second balanced weight for a second sale of the index of sales based on (a) the second balancing factor and (b) a second sampling weight of the second sale, the second sale associated with the second covariate group and the first treatment group of the first subset of the treatment groups, the second sale associated with a second response, the first set of balanced weights to include the second balanced weight, the first set of responses to include the second response:

    PNG
    media_image5.png
    376
    569
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    16
    252
    media_image6.png
    Greyscale

(See at least Pages 3 and 4)
 	
    PNG
    media_image7.png
    129
    564
    media_image7.png
    Greyscale

	(See at least Page 6)

Regarding Claim 4, 18, and 24 : Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. Additionally, Hainmueller discloses determine a third balanced weight for a third sale of the index of sales based (1) the first balancing factor and (b) a third sampling weight of the third sale, the third sale associated with the first covariate group and a second treatment group of the first subset of treatment groups, the third sale associated with a third response; and determine a second aggregate response of the second treatment group based a sum of products of (1) a second set of balanced weights associated with the second treatment group and (2) a second set of responses associated with the second treatment group, the second set of balanced weights to include the third balanced weight, the second set of responses to include the first response: 

    PNG
    media_image5.png
    376
    569
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    16
    252
    media_image6.png
    Greyscale

(See at least Pages 3 and 4)
 	
    PNG
    media_image7.png
    129
    564
    media_image7.png
    Greyscale

	(See at least Page 6)

Regarding Claim 5, 19, and 25: Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. Additionally, Hainmueller discloses wherein the second treatment group is a control group, the control group associated with consumers who were not exposed to the treatment:

    PNG
    media_image2.png
    190
    565
    media_image2.png
    Greyscale

(See at least Page 3)

Regarding Claim 6, 20, and 26: Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. As previously noted, Hainmueller discloses calculating an aggregate response. Additionally, Kitts teaches determine a first comparative advantage corresponding to the first treatment group based on a determination of a difference between the first response and the second response (In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result. In another embodiment, processing logic measures changes in a difference between the first advertising result and the second advertising result that occur without changes to the first advertisement campaign or the second advertisement campaign. See at least [0241]). The motivation to combine Hainmueller and Kitts is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7 and 27: Hainmueller in view of Kitts, Leonard, and Kim makes obvious the above limitations. Additionally, Hainmueller discloses wherein the entropy optimizer is to reduce the bias associated with the covariate groups by balancing all orders of interactions between the covariate groups 

    PNG
    media_image8.png
    65
    566
    media_image8.png
    Greyscale

(See at least Page 6)

    PNG
    media_image9.png
    97
    573
    media_image9.png
    Greyscale

	(See at least Page 7)

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-7 and 15-27: Equation (2) discloses (i) a first probability distribution associated with the distribution of samples into covariate groups, which includes a first summation, and (i) a second probability distribution associated with the distribution of samples into treatment groups, which includes a second summation. Because the second summation includes the first summation, which is associated with the first probability distribution, then the claim feature of “determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation” is fully supported by the original disclosure. 
Examiner’s Response: Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive. Contrary to applicant’s argument, Equation 2 does not appear to indicate that the “first probability distribution” “includes a first summation” or that the “second probability distribution” “includes a second summation.” The disclosure at [0069] states that “the optimal weighting … is determined by … maximizing the entropy across both probability distributions (e.g., (1) the probability distribution associated the distribution of samples into covariate groups, and (2) the probability distribution associated with the distribution of samples into treatment groups, etc.). This solution is implemented … in a manner consistent with example Equation (2)”. This disclosure does appear not suggest that the first probability distribution itself is reliant upon, or including, the first summation. And it does not appear to suggest that the second probability distribution itself is reliant upon, or including, the second summation. Equation (2) establishes that there is a second summation based on a first summation, and the disclosure at [0069] indicates that the first summation is associated with the first probability distribution and the second summation is associated with a second probability distribution. It does not follow from these relationships that the second probability distribution is “based on” the first probability distribution. Even if the second summation was “based on” the first probability distribution, the second probability distribution being associated with the second summation does not render the second probability distribution “based on” the first probability distribution. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 101 Rejections of claims 1-7 and 15-27:
Although claim 1 is integrated into a practical application of online advertisement campaigns, claim 1 recites claim features that do not recite advertising, marketing or sales activities or behaviors. 
Generic advertising activities would not be restricted by claim 1 because claim 1 is integrated into a practical application.
The recited practical solution of claim 1 solves the problem of “non-random treatment and control groups” in an inherently technical manner by changing first online graphics of an online advertisement to second online graphics. 
With respect to Revised Step 2B … the Office action fails to recognize the at least above-mentioned additional elements of claim 1. 
Examiner’s Response: Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
It is inherent in the Mayo/Alice analysis that some limitations may not recite an abstract idea while other limitations do recite an abstract idea. Thus applicant’s assertion that the claims recite some feature which is not an advertising, marketing or sales activities does not address the step 2A Prong One analysis. Further, Examiner notes that portions of the features identified by applicant as not reciting a method of organizing human activity were identified by the examiner as setting forth the abstract idea. 
Whether or not a high-level generic abstract idea would be restricted by the claims is not a question asked by present subject matter eligibility guidance. Examiner notes MPEP 2106.04 states: The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow.” Thus an assertion that generic advertising activities would not be restricted does not address the step 2A Prong Two analysis. 
Examiner notes MPEP 2106.05(a), which states “It is important to note, the judicial exception alone cannot provide the improvement.” For the present claims, the abstract idea is what addresses the asserted problem of “non-random treatment and control groups”. Further, It is not plausible that the modification of an advertisement’s graphics is part of the technical solution because the disclosure provides no technical details regarding how to modify such graphics. Note MPEP 2106.05(a) again which states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.”
Examiner notes that portions of the features identified by applicant as additional elements amounting to significantly more than the abstract idea were identified by the examiner as setting forth the abstract idea. As such, those portions are not available as potentially “significantly more” than the abstract idea, given that they are part of the abstract idea. 

Applicant’s Argument Regarding 103 Rejections of claims 1-7 and 15-27: 
The reweighting scheme of Hainmueller reproduced above is based on a single summation. 
Hainmueller mentions other summations (reproduced below), but they are “balance and normalizing constraints” and not a second probability distribution as set forth in claim 1.
The office action attempts to rectify this deficiency by alleging “one of ordinary skill in the art would recognize the summation of equation 2 to be associated with the probability distribution of the control groups, and the summation of equation 3 to be associated with the probability distribution of the treatment groups.” However, one of ordinary skill in the art would not make such recognitions. For example, one of ordinary skill in the art would recognize that equation 3 is “imposed by the researcher to equalize the moments of the covariate distributions between the treatment and the reweighted group.”
Examiner’s Response: Applicant's arguments filed 15 November 2022 have been fully considered but they are rendered moot by the amendment of claims 15 November 2022. Additionally, Examiner notes:
Examiner notes that one of ordinary skill in the art would understand the “weighting scheme” of Hainmueller to include the constraints applied to equation (2). Thus between Hainmueller’s equations (2), (3), and (4), each of which include a summation, it is unambiguously incorrect to suggest that Hainmueller’s weighting scheme is “based on” a single summation. 
Initially, examiner notes applicant’s argue that these “other summations” “are … not a second probability distribution”, but that the claim requires the “second summation [be] associated with a second probability distribution.” Examiner notes that “associated” is extremely broad, and encompasses any sort of connection between the second summation and a second probability distribution. Secondly, examiner notes that applicant provides no basis why the “other summations” being “balance and normalizing constraints” indicates that they are not associated with a second probability distribution. There is no inherent or apparent reason why the summations being used for balancing and normalizing means that they are not associated with another probability distribution. 
Examiner notes that applicant does not articulate why the quoted portion of Hainmueller contradicts the inferences identified by the examiner. An identification of an express teaching that does not apparently contradict the inferences identified by the examiner does nothing to address whether or not one of ordinary skill in the art would make those inferences. Further, the referenced portion of Hainmueller actually suggests that these constraints are associated with probability distributions! Specifically, Hainmueller describes the constraints as “imposed by the researcher to equalize the moments of the covariate distributions between the treatment and the reweighted group.” One of ordinary skill in the art would understand the “covariate distributions” to describe distributions of samples into covariate groups, which are associated with a probability distribution. Note that this association is comparable to the association disclosed in the present disclosure. Specifically [0069]: 

    PNG
    media_image10.png
    325
    581
    media_image10.png
    Greyscale

	Note that the “probability distribution” does not actually show up in equation 2 of the disclosure. Instead, equation 2 is associated with a “probability distribution” through it’s use of a parameter njk, representing a number of samples, which is associated with a distribution of samples, and thus also associated with a “probability distribution”.  

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 24 March 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-12-10